UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-04447 Brandywine Fund, Inc. (Exact name of registrant as specified in charter) P.O. Box 4166 Greenville, DE 19807 (Address of principal executive offices) (Zip code) William F. D’Alonzo P.O. Box 4166 Greenville, Delaware 19807 (Name and address of agent for service) (302) 656-3017 Registrant's telephone number, including area code: Date of fiscal year end:September 30 Date of reporting period: September 30, 2011 Item 1. Reports to Stockholders. Managed by Friess Associates, LLC Annual Report September 30, 2011 Dear Fellow Shareholders: Renewed concerns about one nation’s ability to avoid buckling under its sovereign debt burden snowballed into volatility-stoking fear in the September quarter as investors considered how Greece’s problems could reverberate around the globe. Major indexes suffered their worst quarterly declines since the height of the financial crisis in the December quarter of 2008. From isolated incident to full-fledged systemic shock, investors in recent months seemed to indicate that, wherever the European debt situation ultimately falls on the range of potential outcomes, people believe the economic outlook is no longer bright enough to war­rant the kind of sizable progress stocks made over the first seven of the last 12 months. Brandywine Fund declined 2.91 percent in its fis­cal year through September 30. The Russell 3000 and Russell 3000 Growth Indexes gained 0.55 and 3.39 percent. Brandywine Blue Fund declined 1.29 percent in the 12 months through September as the S&P 500, Russell 1000 and Russell 1000 Growth Indexes gained 1.14, 0.91 and 3.78 percent. The member states of the European Union, collec­tively, comprise the largest economy in the world. For China, which is relied upon as a primary engine of global growth, the E.U. represents its largest export market. The U.S. and E.U. economies are symbiotically entwined on too many levels to count. The point is bad news for the E.U. can be bad news for the global economy. Unable to pinpoint how or quantify the degree to which the E.U.’s sovereign debt issues could become a widely shared concern, investors took a flee-now-seek-facts-later approach during the September quarter. Every economic sector experienced declines. On a relative basis, however, slow-growing, defensive areas such as the utilities and consumer staples sectors fared much better than sectors that are generally considered to be more sensitive to economic shifts. The Brandywine Funds isolate companies demon­strating near-term earnings strength that also show intermediate-term potential, which put them in a bad spot as the market sought to redefine its vision of the upcoming economic landscape. Generally speaking, the companies we held delivered on the earnings front, but suffered due to skepticism about whether their above-average growth will prove to be sustainable. We think so, but that’s a debate that can only be settled with time. As for the three months through September, the Brandywine Funds were at the mercy of sentiment that turned sharply against earnings-growth potential. Declines in the September quarter more than erased the leads Brandywine and Brandywine Blue enjoyed over their respective benchmarks through the first nine months of the fiscal year. The price of a barrel of crude oil fell by 17 percent during the quarter as investors bet that deteriorating economic conditions would lead to reduced energy consumption. Companies from the energy sector were categorically dismissed. Brandywine Brandywine Blue Cumulative Total Return % Change % Change Quarter -24.98 -18.03 One Year -2.91 -1.29 Five Years -23.39 -20.55 Ten Years 7.81 20.91 Inception 937.72* 491.77** Annualized Total Return Five Years -5.19 -4.50 Ten Years 1.92 Inception 9.51* 8.96** *12/30/85 **1/10/91 Expense Ratio*** Brandywine 1.11% Brandywine Blue 1.17% ***As stated in the Prospectus dated January 31, 2011 Performance data quoted represent past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Funds may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by visiting www.brandywinefunds.com. Holdings from the energy sector detracted most from performance relative to the benchmarks in the quarter. The impact was more pronounced in the Brandywine portfolio, where energy holdings comprised a larger percentage of assets than the energy sector within the Russell 3000 Growth Index. Brandywine Blue’s commitment to the energy sector was in line with the sector within the Russell 1000 Growth Index. Patterson-UTI Energy, an onshore contract driller, and Oil States International, which provides every­thing from undersea tubing to on-site worker accom­modations to energy producers, weighed the most on Brandywine’s results. Both companies beat estimates with big June-quarter earnings growth. The consensus 2012 earnings estimate for each company was higher in September than it was in June, yet each company’s share price moved decidedly in the other direction. Halliburton (Brandywine Blue only) and McDermott International (both Funds) were the most notable energy detractors in the Brandywine Blue portfolio. The technology sector was the next most significant detractor from performance versus benchmarks in both Funds. Like energy, the technology sector was hit hard and broadly. Investors applied their economic thesis in a way that suggested consumer and corporate spending on tech gear and software was about to flop. The technology sector represented the second largest percentage of assets in Brandywine and the largest percentage in Brandywine Blue. Polycom exceeded June-quarter estimates with 54 percent earnings growth, but the company became a victim of the market’s fears about future corporate expenditures given that it makes conferencing equip­ment for businesses. Polycom finished the September quarter as one of Brandywine’s costliest holdings. Brandywine Blue had a similar experience with Citrix Systems, which makes application-delivery software used by businesses. Citrix topped estimates with 19 percent June-quarter earnings growth. Keeping with the slowdown theme, holdings from the industrial sector also detracted from Brandywine’s results. Industrial holdings represented the Fund’s third largest sector and accounted for a greater percentage of assets than the sector within the Russell 3000 Growth Index. WABCO Holdings and Hertz Global Holdings were notable detractors from the industrial group as investors worried conditions would crimp demand for WABCO parts used in commercial vehicles and discourage business travel that might otherwise lead to Hertz car rentals. Brandywine Blue’s performance gap versus the Rus­sell 1000 Growth Index also stemmed from what the Fund didn’t hold. The strongest performing sector in the index was consumer staples, where Brandywine Blue maintained very limited exposure due to the lack of earnings growth in the space. The sector is tradition­ally considered to be defensive, which was a popular characteristic amid the volatility of the September quarter. The only company the Fund held from the sector during the period was Costco Wholesale. For more information on holdings that influenced September-quarter performance, please see Roses & Thorns on page 4 for Brandywine and page 7 for Brandywine Blue. We’re pleased to announce that the Brandywine Board of Directors at its September meeting unani­mously elected Stephen Wynne to serve in the Inde­pendent Director position left vacant by Dick Scarlett’s retirement. Steve brings with him more than three decades of experience in the mutual fund industry. He retired at the end of 2010 as Chief Executive Officer of the U.S. Funds Services business unit of Bank of New York Mellon, a position that arose from BNY Mellon’s acquisition of Steve’s previous company. Steve spent 33 years with PNC Global Investment Servicing, where he was appointed Chief Operating Officer in 2002, President in 2005 and Chief Executive in 2008. We’re confident Steve will be a valuable addition to the Board. Investors made a lot of forward-looking assumptions about what the world might look like based mainly on their best guesses as to whether a foreign government’s sovereign debt mess will turn out to be containable over a yet-to-be-determined timeline. That doesn’t strike us as a formula for pinpoint forecasting. We think the market got some things wrong in the months since it peaked on the last day of April. We recognize the potential for fallout from Europe’s sov­ereign debt problems, and we’re factoring related risk into our investment decisions. At the same time, the research legwork we’re conducting every day is not uncovering evidence of economic concerns that begin to approach the magnitude of what the market appeared to discount in the September quarter. It seems to us that stocks have some correcting to do to the upside, particularly shares of companies that report earnings that refute the recent dire what-if scenarios for the economy. We believe the Brandywine Funds are full of companies that fit that description. Thanks for your support in this volatile market environment! Bill D’Alonzo October 14, 2011 Brandywine Funds President 2 Brandywine Fund Portfolio Characteristics as of September 30, 2011 % Change in Top Ten Holdings From Book Cost 1.Apple Inc. +46.1% 6.VF Corp. -1.4% 2.VeriFone Systems Inc. -13.6% 7.Jarden Corp. -14.2% 3.eBay Inc. -10.0% 8.Jabil Circuit Inc. +7.3% 4.Cardinal Health Inc. -5.8% 9.Leggett & Platt Inc. -20.7% 5.Harley Davidson Inc. -13.0% 10.Target Corp. -2.2% Estimated Earnings Growth Rate
